Case 1:20-cv-08054-JMF Document 19 Filed 12/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
TRUSTEES OF THE 1199SEIU HOME CARE
EMPLOYEES PENSION FUND,
Plaintiff, | 20-CV-8054 (JMF)
wv . ORDER
SOCIAL CONCERN COMMUNITY DEVELOPMENT
CORP., ;
Defendant.
x

 

JESSE M. FURMAN, United States District Judge:

The show cause hearing scheduled for January 6, 2021 at 3:30 p.m. will be held
remotely by teleconference in accordance with Rule 2(A) of the Court’s Emergency Individual
Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-
furman. The parties should join the hearing by calling the Court’s dedicated conference line at
(888) 363-4749 and using access code 542-1540, followed by the pound (#) key. (Members of
the public and press may also attend using the same dial-in information; they will not be allowed
to speak during the hearing.)

 

As stated in Rule 2(C)(11) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send an
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

Plaintiff is ORDERED to serve Defendant via overnight courier with a copy of this Order
and file proof of such service on the docket on or before December 31, 2020.

SO ORDERED. CO ;
Dated: December 28, 2020

New York, New York fesse M-fURMAN
ban States District Judge
